DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed December 10, 2020 has been fully considered and entered.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The optical modulator defined by claim 1, comprising: 
a waveguide that is made of semiconductor and that includes an input waveguide, an optical coupler, a first arm waveguide, and a second arm waveguide, light input to the input waveguide being branched in the optical coupler into the first and the second arm waveguides; and 
a first electrode that is provided on each of the first and the second arm waveguides and overlaps with the first and the second arm waveguides, 
wherein each of the first and the second arm waveguides has a first region, a second region and a third region located along a propagation direction of the light in this order;
wherein, in the propagation direction, the second region of each of the first and the second arm waveguides has a part on a side of the first region and a part on a side of the third region, 
wherein neither the first region nor the part of the second region on the side of the first region in the propagation direction overlaps with the first electrode, 
wherein the third region and a part of the second region on the side of the third region in the propagation direction overlap with the first electrode, 
wherein the first region has a first width, 
wherein the second region has a second width, 
wherein the third region has a third width, and 
wherein the second width is larger than the first width and the third width; or
The optical modulator defined by claim 8, comprising: 
a waveguide that is made of semiconductor and that has ends, light being input to one of the ends of the waveguide; and 
an electrode that is provided on the waveguide and overlaps with the waveguide, 
wherein the waveguide has a first region, a second region and a third region along a propagation direction of the light in this order from the one of the waveguide ends, 
wherein, in the propagation direction, the second region of the waveguide has a part on a side of the first region, and a part on a side of the third region, 
wherein the first region has a first width, 
wherein the second region has a second width, 
wherein the third region has a third width, 
wherein the second width is larger than the first width and the third width, 
wherein neither the first region nor a part of the second region on the side of the first region in the propagation direction overlaps with the electrode, 
wherein the third region and a part of the second region on the side of the third region in the propagation direction overlap with the electrode, and 
wherein the third region reaches an optical coupler with the third width.
Claims 2-7 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874